Name: Commission Regulation (EEC) No 1590/81 of 10 June 1981 repealing a national anti-dumping duty on louvre doors, originating in Taiwan, imposed under the transitional provisions of the 1972 Act of Accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6 . 81 Official Journal of the European Communities No L 158/5 COMMISSION REGULATION (EEC) No 1590/81 of 10 June 1981 repealing a national anti-dumping duty on louvre doors , originating in Taiwan , imposed under the transitional provisions of the 1972 Act of Accession Wood &amp; Lumber Mfg Ltd, Taiwan, Hsing Hong Enter ­ prise Co. Ltd, Taiwan and several other small manufac ­ turers ; whereas, however, no verification of this infor ­ mation was possible as the Commission's services are not in a position to carry out on-the-spot investiga ­ tions in Taiwan ; Whereas for the producers and exporters concerned it was concluded that there were no sales of the like product in the ordinary course of trade on their domestic markets and the normal value was, therefore, based on the constructed value, i.e., the costs in the ordinary course of trade of materials, manufacture and overheads in Taiwan plus a 10 % margin for profit, which was considered reasonable by the Commission and not disputed by the Taiwanese ; whereas the infor ­ mation presented to the Commission on raw material costs was contradictory and unsubstantiated ; whereas, therefore, this cost was established on information available to the Commission with appropriate adjust ­ ments to meet the situation obtaining in Taiwan ; whereas to make an examination of the existison of dumping by Taiwanese producers a comparison was made of their export prices to the Community with the normal value ; whereas those comparisons were made at the fob Taiwan level for sales during the last three-quarters of 1979 and the first quarter of 1980 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the Community (*), and in particular Article 14 thereof, After consultation within the Advisory Committee set up under that Regulation , Whereas in January 1980 the Commission received a request containing evidence justifying the review of the national anti-dumping duty imposed by the United Kingdom under the transitional provisions of Section VI ( 1 ) of Annex VII to the Act of Accession on exports to the United Kingdom of louvre doors originating in Taiwan ; Whereas the Commission accordingly announced, by a notice published in the Official Journal of the Euro ­ pean Communities (2), the initiation of a review proceeding and commenced a review of the national anti-dumping duty ; Whereas the Commission has given the parties directly concerned the opportunity to make known their views in writing and to be heard ; Whereas most of the importing and exporting parties have taken this opportunity ; Whereas in the preliminary examination of injury the Commission carried out inspections at the premises of the producers in the United Kingdom, viz . : Staff ­ woods Ltd, Wolverhampton ; Patco Louvres Ltd, Thet ­ ford ; Le Page Ltd, London ; Myndwood Ltd, Church Stretton ; Johnson Aldridge Ltd, Knutsford ; West Dowels and Mouldings Ltd, Salford ; Whereas in the course of the review the Commission also examined information submitted by the exporters concerned, viz. : Greenland Lumber Co . Ltd, Kaoh ­ siung ; Great Society Industries Co . Ltd, Taipei ; Sky ­ scraper Enterprises Co . Ltd, Taipei ; Green River Whereas the preliminary examination of the facts showed that in the investigation period there was dumping in respect of exports to the Community by all the manufacturers concerned, the dumping margin varying from 1 6 % to 40 % ; Whereas, with regard to injury caused to the Commu ­ nity industry, the evidence available to the Commis ­ sion shows that Taiwanese exports of louvre doors were concentrated on the United Kingdom, where they reached 254 000 pieces in 1979 ; whereas these exports had fallen in 1980 because the Taiwanese experienced difficulties in obtaining raw materials ; whereas, however, the Taiwanese exporters had them ­ selves indicated that it was their intention to supply 300 000 pieces per annum to the United Kingdom market when these difficulties were resolved, which they now appear to be ; ( i ) OJ No L 339, 31 . 12. 1979 , p . 1 . P) OJ No C 77, 27 . 3 . 1980, p . 5 . No L 158/6 Official Journal of the European Communities 16. 6 . 81 subsequently offered by these exporters in respect of exports to the United Kingdom ; whereas the effect of these undertakings will be to increase export prices to the United Kingdom to levels eliminating but not exceeding the margins of dumping ; Whereas the Commission has therefore determined that it is not now necessary to take protective action in respect of the imports originating in Taiwan and has decided to accept the undertakings offered and to terminate the review without the imposition of anti ­ dumping duties ; Whereas, in the light of the abovementioned undertak ­ ings, the Commission has concluded that the national anti-dumping duty imposed by the United Kingdom under the transitional provisions of the Act of Accesion on exports into the United Kingdom of louvre doors originating in Taiwan is not now neces ­ sary, Whereas, in the absence of separate production and import figures relating to louvre doors alone, it is diffi ­ cult to gauge exactly the size of the Community market for such units ; whereas, nevertheless, the best information available suggests that the total Commu ­ nity market has remained relatively static from 1978 to 1980 ; whereas the market share held by imports of louvre doors, originating in Taiwan, in the United Kingdom was approximately 18 % in 1979 and was likely to be approximately 20 % in 1981 ; Whereas the resale prices of the products imported into the United Kingdom from Taiwan were substan ­ tially lower than those of the Community producers ; Whereas the consequent impact on the Community industry is characterized by depression of Community prices or prevention of price increases which other ­ wise would have occurred ; Whereas most of the Community firms are consequently making considerably reduced profits on louvre doors and the profitability of this industry as a whole is, therefore, at risk ; whereas the best informa ­ tion available suggests that since 1979 there has been a reduction of 15 % in the numbers employed directly in the manufacture of louvre doors ; whereas, furthermore, the number of hours worked in the Community industry has been reduced by between 34 % and 40 % ; Whereas injuries caused by other factors which could adversely affect the Community industry, such as the volume and prices of other imports, have been examined in the review and any adverse effects caused by these factors have not been attributed to the imports under consideration ; Whereas, in view of the foregoing, the review shows the continued existence of dumping in respect of imports of louvre doors from Taiwan, and that there is sufficient evidence of consequent material injury ; Whereas the Taiwanese exporters were informed of the findings of the review ; whereas undertakings were HAS ADOPTED THIS REGULATION : Article 1 The undertakings given by the Taiwanese exporters in respect of exports of louvre doors (*) to the United Kingdom are hereby accepted. Article 2 The anti-dumping duty of 30 % imposed under the transitional provisions of the Act of Accession on exports to the United Kingdom of louvre doors origi ­ nating in Taiwan (2) is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1981 . For the Commission Ã tienne DAVIGNON Vice-President subheading ex 44.23 . f 1 ) NIMEXE code ex 44.23-51 . Common Customs Tariff (2 ) Anti-dumping Duty Order 1975 (SI 1975 No 368).